                Case 2:19-cv-01953-JLR Document 25 Filed 11/19/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                           19-1953UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10          ANNETTE CADET,                                  CASE NO. C19-1953JLR

11                                Plaintiff,                ORDER DENYING MOTION TO
                   v.                                       REMAND AND DISMISSING
12                                                          CASE
            SNOQUALMIE CASINO, et al.,
13
                                  Defendants.
14

15          Before the court is Plaintiff Annette Cadet’s motion to remand this case to

16   Washington State Court. (Mot. (Dkt. # 22).) Defendants Lawrence Smith Clyde,

17   Cynthia Redfearn Lee, Brent Schneider, and “Snoqualmie Casino Employees”

18   (“Employee Defendants”) oppose the motion. 1 (See Resp. (Dkt. # 23).) In her motion to

19   remand, Ms. Cadet asks the court to “move” her case to Washington State Court due to

20
            1
              Snoqualmie Casino also joins in the opposition to the motion to remand. (See Resp. at
21
     1.) However, Snoqualmie Casino was dismissed from this lawsuit (6/25/20 Order (Dkt. # 18) at
     14), and the operative amended complaint no longer pleads claims against Snoqualmie Casino
22   (Am. Compl. (Dkt. # 21) at 1-2). Thus, Snoqualmie Casino is not a defendant in this action.


     ORDER - 1
              Case 2:19-cv-01953-JLR Document 25 Filed 11/19/20 Page 2 of 3




 1   the “lack of subject matter jurisdiction.” (Mot. at 1.) The court DENIES that motion.

 2   Ms. Cadet filed her case in federal court initially. (See Mot. for IFP (Dkt. # 1).) As the

 3   Employee Defendants point out, there is no mechanism to remove or remand a case that

 4   the plaintiff filed in federal court to state court. (See Resp. at 3-4.) Thus, Ms. Cadet’s

 5   motion is denied.

 6          The court notes, however, that Ms. Cadet no longer asserts that the court has

 7   subject matter jurisdiction over this case. (See Mot. at 1.) The court dismissed Ms.

 8   Cadet’s initial complaint for lack of subject matter jurisdiction (see 6/25/20 Order at 14)

 9   and advised Ms. Cadet that her first amended complaint also suffered from jurisdictional

10   deficiencies (see 8/7/20 Order at 7-10). Ms. Cadet filed a second amended complaint

11   (SAC (Dkt. # 21)), but appears to concede that this case should be “moved” to

12   Washington State Court because the court lacks subject matter jurisdiction over this case

13   (Mot. at 1). Under Federal Rule of Civil Procedure 12(b)(1), the court must dismiss

14   claims over which it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). It is

15   presumed that a case is outside the court’s limited jurisdiction, and “the burden of

16   establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen v.

17   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Here, however, it appears that

18   no party asserts that this court has jurisdiction over Ms. Cadet’s claims. (See Mot. at 1;

19   Resp. at 4.) Accordingly, the court presumes that this case is outside the court’s

20   jurisdiction, see Kokkonen, 511 U.S. at 377, meaning this case must be dismissed.

21          Accordingly, the court DISMISSES Ms. Cadet’s second amended complaint (Dkt.

22   # 21) without prejudice. Although there is no procedural mechanism that allows the


     ORDER - 2
              Case 2:19-cv-01953-JLR Document 25 Filed 11/19/20 Page 3 of 3




 1   court to “move” this case to Washington State Court as Ms. Cadet requests, the court

 2   advises Ms. Cadet that she may attempt to re-file her case in state court.

 3          Dated this 19th day of November, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
